Coot’okd, P. J. A. D.,
Temporarily Assigned (concurring). I agree with the result arrived at by the court and concur in the entirety of the opinion except the dictum at the end to the effect that the 1955 act is operative even where the transferor has retained no interest in the property whatever at the time of .the initial transfer. That view is so contrary to the unmistakably clear expression of the law-makers in the 1955 legislation as to amount to naked judicial legislation. The dictum of the majority would operate to exempt from taxation a very substantial category of inter vivos transfers which the Legislature has not seen fit to exempt notwithstanding the unbroken sway since 1937 of the rule of taxability thereof pronounced by the Court of Errors and Appeals in the Hartford case cited by the majority. See In re Estate of Anne Boyd Lichtenstein, 52 N. J. 553, 577-578 (1968). A decision to curtail the State’s revenues to the significant extent of the dictum herein should be left to legislative determination. L. 1955, c. 135 certainly evinces no such intent.
I would not in this case be concerned with the matter of constitutional validity of the classification between “one-step” and “two-step” transfers which troubles the court, the *460issue not having been raised by any party. Like all legislation, the 1955 act is presumptively valid. It is complained of by no one; it clearly proscribes the tax imposed by the Division in this case, and it requires the reversal of the assessment adjudged by the court.
Coneoed, P. J. A. D., Temporarily Assigned, concurs in result.
For reversal — Chief Justice Weintraub, Justices Jacobs, Hall and Mountain and Judges Coneoed and Sullivan —6.
For affirmance — None.